Shulman, Judge.
Appellee brought a petition for the adoption of the natural child of his wife, the former wife of appellant. On appeal from the grant of such petition, we affirm.
1. Appellee’s motion to dismiss is denied.
2. "The findings of the trial court that [appellant] had 'failed significantly’ for a period of one year or longer immediately prior to the filing of the petition for adoption to provide for the care and support of the child as required by judicial decree, and that he was 'without justifiable cause’ for his failure to make any child support payments for that period, were conclusions which the court was authorized to draw from the evidence
" 'In matters of adoption the superior court has a very broad discretion which will not be controlled by the appellate courts except in cases of plain abuse. [Cits.] Thus, if there is any evidence to support the judgment entered in an adoption proceeding, it must be affirmed by this court. [Cit.]’ [Cit.] Accordingly, the finding that there was an abandonment as contemplated by Code Ann. § 74-405 (a)(l)(2) [cit.] is neither erroneous nor an abuse of discretion.” Banning v. Fiveash, 147 Ga. App. 290, 291 (248 SE2d 553).

Judgment affirmed. Quillian, P. J., and Carley, J., concur.

John T. Avrett, for appellee.